Opinion issued January 31, 2008










     










In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00053-CV 




IN RE PATRICK H. MCGUIRT, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
 
 
 
          Relator, Patrick H. McGuirt, has filed a petition for writ of mandamus
requesting this Court to direct respondent
 (1) “to withdraw [his] order dated January
23, 2008 in its entirety,” (2) to “reinstate the order dated January 15, 2008 in its
entirety excepting the date set for the temporary restraining order hearing,” and (3)
to “set a hearing for the temporary restraining order at the earliest possible date.” 
Relator also has filed a motion for temporary relief. 
          We deny the petition for writ of mandamus and the motion for temporary relief.PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.